      Case 1:18-cv-10854-LTS-RWL Document 48 Filed 03/09/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
-
GTY TECHNOLOGY HOLDINGS INC.,    :
GTY GOVTECH, INC., STEPHEN J.
ROHLEDER and HARRY L. YOU,       :

                              Plaintiffs,        :    18 Civ. 10854 (LTS-RWL)

               v.                                :

OPENGOV, INC.,                                   :

                     Defendant.  :
---------------------------------x
-
    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41

               Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and

Defendant not having served an answer or motion for summary judgment, Plaintiffs hereby

dismiss the above-captioned action in its entirety with prejudice.

Dated: New York, New York
       March 9, 2020
                                                      /s/ Scott D. Musoff
                                                      Scott D. Musoff
                                                      SKADDEN, ARPS, SLATE,
                                                        MEAGHER & FLOM LLP
                                                      One Manhattan West
                                                      New York, New York 10001
                                                      (212) 735-3000
                                                      scott.musoff@skadden.com

                                                      -- and --

                                                      James R. Carroll (pro hac vice)
                                                      Christopher G. Clark
                                                      SKADDEN, ARPS, SLATE,
                                                        MEAGHER & FLOM LLP
                                                      500 Boylston Street
                                                      Boston, Massachusetts 02116
                                                      (617) 573-4800

                                                      Counsel for Plaintiffs
                                                      GTY Technology Holdings Inc.,
                                                      GTY Govtech, Inc, Stephen J. Rohleder
                                                      and Harry L. You
